  Case 14-36406         Doc 52     Filed 12/04/18 Entered 12/04/18 14:19:01              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-36406
         CURTIS L WILSON
         MICHELLE R WARE WILSON
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/07/2014.

         2) The plan was confirmed on 01/22/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/30/2018.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $12,550.00.

         10) Amount of unsecured claims discharged without payment: $211,183.98.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-36406        Doc 52        Filed 12/04/18 Entered 12/04/18 14:19:01                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $22,062.00
       Less amount refunded to debtor                              $29.01

NET RECEIPTS:                                                                                    $22,032.99


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,832.50
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $945.68
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,778.18

Attorney fees paid and disclosed by debtor:                   $167.50


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
BILL ME LATE                      Unsecured         479.92           NA              NA            0.00        0.00
CAPITAL ONE                       Unsecured      3,004.00            NA              NA            0.00        0.00
CAPITAL ONE BANK USA              Unsecured         505.00        505.07          505.07          50.51        0.00
CCS/FIRST SAVINGS BANK            Unsecured         355.00           NA              NA            0.00        0.00
CERASTES LLC                      Unsecured      1,749.00       1,810.84        1,810.84        181.08         0.00
CERASTES LLC                      Unsecured         530.00        530.78          530.78          53.08        0.00
CHICAGO HEALTH MEDICAL GROUP      Unsecured          25.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           680.66        462.04          462.04        462.04         0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         680.66           NA              NA            0.00        0.00
Cmre Financial Svcs In            Unsecured         309.00           NA              NA            0.00        0.00
Cmre Financial Svcs In            Unsecured          54.00           NA              NA            0.00        0.00
Cmre Financial Svcs In            Unsecured         824.10           NA              NA            0.00        0.00
Cmre Financial Svcs In            Unsecured         363.80           NA              NA            0.00        0.00
FIRST FINANCIAL INVESTMENT FUN    Unsecured         594.00           NA              NA            0.00        0.00
HARVARD COLLECTION SERVICE        Unsecured         171.00           NA              NA            0.00        0.00
Integrity Solution Services       Unsecured         469.15           NA              NA            0.00        0.00
LVNV FUNDING                      Unsecured         440.00        475.27          475.27          47.53        0.00
LVNV FUNDING                      Unsecured         287.00        328.55          328.55          32.86        0.00
MEDICAL BUSINESS BUREAU           Unsecured         165.00           NA              NA            0.00        0.00
MEDTEC MEDICAL INC                Unsecured      3,789.00            NA              NA            0.00        0.00
METROPOLITAN ADVANCED RAD SE      Unsecured         446.00           NA              NA            0.00        0.00
NORTHWEST COLLECTORS              Unsecured         389.00           NA              NA            0.00        0.00
NORTHWEST COLLECTORS              Unsecured         323.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT              Unsecured         210.00        250.38          250.38          25.04        0.00
PRA RECEIVABLES MGMT              Secured       11,278.00     11,813.82        11,813.82     11,813.82    1,948.17
PRA RECEIVABLES MGMT              Unsecured         314.00        357.70          357.70          35.77        0.00
PRA RECEIVABLES MGMT              Unsecured      1,024.00       1,024.16        1,024.16        102.42         0.00
PRA RECEIVABLES MGMT              Unsecured            NA       3,029.76        3,029.76        302.98         0.00
PREMIER BANKCARD/CHARTER          Unsecured         720.00        784.15          784.15          78.42        0.00
Premier Pain Specialists          Unsecured     30,897.75            NA              NA            0.00        0.00
QUANTUM3 GROUP LLC                Unsecured            NA         311.75          311.75          31.18        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-36406          Doc 52         Filed 12/04/18 Entered 12/04/18 14:19:01                   Desc Main
                                          Document Page 3 of 4



Scheduled Creditors:
Creditor                                           Claim         Claim         Claim        Principal       Int.
Name                                     Class   Scheduled      Asserted      Allowed         Paid          Paid
QUANTUM3 GROUP LLC                   Unsecured          16.00         87.95         87.95           8.80        0.00
QUANTUM3 GROUP LLC                   Unsecured      1,092.00       1,212.43      1,212.43        121.24         0.00
QUANTUM3 GROUP LLC                   Unsecured         971.00        971.35        971.35          97.14        0.00
Sonnenschein Fnl Svcs                Unsecured         429.00           NA            NA            0.00        0.00
UNIVERSITY OF ILLINOIS               Unsecured      4,131.00            NA            NA            0.00        0.00
US BANK TRUST NA                     Secured              NA       1,862.73      1,862.73      1,862.73         0.00
US BANK TRUST NA                     Unsecured    151,702.29            NA            NA            0.00        0.00
US BANK TRUST NA                     Secured      120,000.00    268,433.81    270,296.54            0.00        0.00
WEBBANK/DFS                          Unsecured      1,500.00            NA            NA            0.00        0.00
WEST SUBURBAN MEDICAL CENTER         Unsecured          50.00           NA            NA            0.00        0.00
WEST SUBURBAN MEDICAL CENTER         Unsecured          50.00           NA            NA            0.00        0.00
WEST SUBURBAN MEDICAL CENTER         Unsecured      1,158.48            NA            NA            0.00        0.00
WESTLAKE HOSPITAL                    Unsecured          93.92           NA            NA            0.00        0.00
Wfs Financial/Wachovia Dealer Srvs   Unsecured         849.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                  Claim           Principal                Interest
                                                                Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $270,296.54              $0.00                  $0.00
      Mortgage Arrearage                                     $1,862.73          $1,862.73                  $0.00
      Debt Secured by Vehicle                               $11,813.82         $11,813.82              $1,948.17
      All Other Secured                                        $462.04            $462.04                  $0.00
TOTAL SECURED:                                             $284,435.13         $14,138.59              $1,948.17

Priority Unsecured Payments:
       Domestic Support Arrearage                                 $0.00                $0.00                $0.00
       Domestic Support Ongoing                                   $0.00                $0.00                $0.00
       All Other Priority                                         $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                   $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                                 $11,680.14           $1,168.05                  $0.00


Disbursements:

        Expenses of Administration                                $4,778.18
        Disbursements to Creditors                               $17,254.81

TOTAL DISBURSEMENTS :                                                                             $22,032.99




UST Form 101-13-FR-S (09/01/2009)
  Case 14-36406         Doc 52      Filed 12/04/18 Entered 12/04/18 14:19:01                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
